Citation Nr: 1633066	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  12-08 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel




INTRODUCTION

The Veteran had active duty service from October 1963 to October 1967 and from March 1973 to March 1989, with service in the Republic of Vietnam.  See DD214 ("11B4P Infantryman...Vietnam Service Medal").  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that, in pertinent part, denied service connection for tinnitus.  The claims file is now in the jurisdiction of the St. Petersburg, Florida RO.

In June 2015, the Board remanded this claim to afford the Veteran a videoconference hearing before the Board.  The undersigned held this hearing in June 2016 and a transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran recently testified at his Board hearing that he had received a hearing test and discussed his tinnitus with personnel at the Texarkana, VA outpatient clinic.  See June 2016 Board Hearing transcript.

The Veteran was provided a VA audiological examination in June 2013.  The VA examiner determined that because the "claims file contained no complaint, diagnosis, or treatment for tinnitus," a definitive etiological opinion could not be rendered without resorting to speculation.  The absence of supporting service treatment records is an insufficient rationale.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner did not specify whether the inability to provide an opinion was due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there was additional evidence that, if obtained, would permit the opinion to be provided.  Cf. Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); see also June 2016 Board Hearing transcript ("we gave fire to live ammunition...we were in danger, close, which is in 75 meters...they didn't tell us to put ear protection on...shortly thereafter I started, occasional, ringing in my ears").  At the examination the Veteran reported the onset of tinnitus in 1990.  At his hearing the Veteran testified that tinnitus began in service, but became continuous in 2000.  At a VA examination in June 1989, he reported no problems with tinnitus.  An examination is needed to consider his reports.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and all VA treatment records, including records of audiology treatment at the Texarkana, Community Based Outpatient Clinic.

2.  Ask the Veteran to authorize VA to obtain records of any other treatment he has received since service for tinnitus; or to submit the records himself.

The AOJ should also invite the Veteran to submit any evidence linking the current tinnitus to service, including medical opinions and statements from acquaintances or relatives with knowledge of his tinnitus in service or within a year thereafter..

3.  Following completion of the above, schedule the Veteran for a new VA audiological examination.  The examiner should review the claims file, including this REMAND.

The examiner should provide a new opinion as to whether it is at least as likely as not (50 percent or greater probability) that tinnitus had its clinical onset during active service, or is related to an in-service disease or injury, to include noted hazardous noise exposure as an infantryman, and the lay assertions stated by the Veteran in his Board hearing testimony and statements, and to include the June 1989 VA examination's notation of "no problems with tinnitus," his report at the 2013 VA examination that tinnitus began in 1990, and testimony that he first notice tinnitus in service.

The examiner should discuss whether the tinnitus is at least as likely as not due to noise exposure on a delayed or latent onset theory of causation or is caused or aggravated by in-service hearing loss.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

3. If any benefit sought on appeal remains denied issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

